DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 15 November 2022 have been entered. The amendments to the claims have overcome each and every 112(b) rejection set forth in the previous Office Action. Claims 1-7, 9-20, and 22-26 remain pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (WO 2017/104583 A1) (references herein made with respect to English Machine Translation attached) in view of Nakamura (US 2020/0083527 A1).

Regarding claims 1 and 14, Meguro discloses an electrode sheet for an all-solid secondary battery and a method for manufacturing the sheet (Abstract). The electrode sheet is comprised of a conductive film and an active material layer disposed sequentially on a current collector (pg. 11, para. 9). The conductive film, which may be used in either a positive or negative electrode (pg. 5, para. 6), may be any film formed of a conductive material having conductive particles such as metals, metal oxides, and carbonaceous materials (pg. 5, para. 3). 
Meguro further discloses wherein the active material layer 4 preferably contains a positive electrode active material and also contains an inorganic solid electrolyte (pg. 15, para. 5). Additionally, the inorganic solid electrolyte has a volume average particle diameter of 0.1 µm to 50 µm (pg. 7, para. 4) and the positive electrode active material has an average particle diameter  of between 0.1 µm to 50 µm (pg. 10, para. 2). Meguro therefore discloses wherein a ratio of the average particle diameter of the active material layer to the average particle diameter of the solid electrolyte ranges from 0.2 (corresponding to 0.1 µm and 50 µm for an average particle diameter of the active material and the solid electrolyte, respectively) to 500 (corresponding to 50 µm and 0.1µm for the active material and the solid electrolyte, respectively). 
In one embodiment, a positive electrode sheet was formed with an aluminum foil current collector (pg. 18, para 2) and a conductive film wherein the film was as formed diluting a conductive paint and applying the diluted paint with a gravure coating machine to obtain a carbon coated foil (pg. 19, para. 5). A prepared positive electrode composition was then applied to the positive electrode conductive film and subject to heating and pressing steps to produce the electrode sheet (pg. 19, para. 6). The positive electrode composition was comprised of a lithium cobalt oxide active material (pg. 18, para. 6) and Li-PS-based glass, a sulfide-based inorganic solid electrolyte (pg. 17, para. 6).
Meguro therefore reads on the claim limitations “An electrode sheet for an all-solid state secondary battery, comprising, in the following order: 
a conductor layer containing conductive particles (C) (conductive film); and an electrode active material layer on at least one surface of an electrode collector (positive electrode composition), 
wherein the electrode active material layer containing an active material (A) having a median diameter Ram (lithium cobalt oxide) and an inorganic solid electrolyte (B) having a median diameter Rse (Li-PS-based glass) is provided on a surface of the conductor layer.”
Meguro does not disclose the size of the active material particles nor the solid electrolyte particles in this specific embodiment. However, it would be obvious to one of ordinary skill in the art to manufacture the solid electrolyte particles and the active material particles of Meguro such that inorganic solid electrolyte has a volume average particle diameter of 0.1 µm to 50 µm and the positive electrode active material has an average particle diameter of between 0.1 µm to 50 µm, as taught by Meguro.
This embodiment of Modified Meguro therefore discloses wherein a ratio of the average particle diameter of the active material layer to the average particle diameter of the solid electrolyte ranges from 0.2 (corresponding to 0.1 µm and 50 µm for an average particle diameter of the active material and the solid electrolyte, respectively) to 500 (corresponding to 50 µm and 0.1µm for the active material and the solid electrolyte, respectively).
The examiner notes that Meguro teaches average particle diameters and not the claimed median diameters, but it is the examiner’s position that the two measurements are closely related such that the ratio of average diameters discussed above is representative of a similar ratio between median diameters. Modified Meguro thus renders obvious the claim limitation “Expression 3(a): 1 < Ram/Rse < 100” because the claimed range and the range of Modified Meguro overlap. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Furthermore, Meguro teaches that the conductive film, which may include carbonaceous materials such as graphite or carbon nanotubes, has a thickness between 0.05 µm and 50 µm to promote adhesion to the positive electrode current collector (pg. 5, para. 4). Additionally the conductive film is formed into a thin film by a coating method, a deposition method, or the like (pg. 5, para. 4). Meguro additionally teaches that surface roughness of the current collector contributes toward the adhesion between the conductive film and the current collector (pg. 4, para.5), but does not provide details regarding the surface roughness of the conductive film. 
Nakamura discloses a lithium ion secondary cell with a positive electrode comprised of a current collector including a sheet-shaped conductive substrate and a coating layer disposed on one or both sides of the conductive substrate, and a positive electrode active material layer disposed on the coating layer [0013]. The coating layer includes a powdery conductive material and a binder [0014] and has a controlled surface roughness [0027]. 
In particular, Nakamura teaches that the surface roughness of the coating layer, R1, disposed on the conductive substrate is the result of the superimposition of the roughness component of the coating layer as well as the roughness of the conductive substrate R2 that lies under the coating layer [0063]. Additionally, Nakamura teaches that the roughness that contributes to the adhesion with respect to the positive electrode active material layer is the surface roughness of the coating layer itself [0063].
Nakamura discloses that the coating layer may be formed on the sheet-shaped conductive substrate by a gas phase process such as sputtering, deposition, etc. or by a coating process such as dipping or printing [0080]. In one embodiment, the conductive substrate was an aluminum foil and the coating layer was formed with acetylene black, a carbonaceous material, as the powdery conductive material [0100]. The coating layer was applied to one side of the aluminum foil to form a positive electrode current collector and subsequently stripped to measure the surface roughness [0102]-[0103]. Over the course of several production examples, Nakamura concluded that the conductive particles in the coating layer, acetylene black in the previous example, exert an influence on the surface roughness of the coating layer [0113]. In particular the shape and especially the size or thickness of the particles affect the surface roughness of the coating layer [0113]. Furthermore, Nakamura teaches that the relationship between surface roughness of the coating layer and the conductive substrate directly contributes toward DC-IR, high-current load characteristics, and cycle characteristics [0147].
Nakamura therefore recognizes wherein the surface roughness of the coating layer (corresponding with the conductive film of Meguro) is a result-effective variable, the result being the adhesiveness of the active material layer to the coating layer and similarly the adhesiveness of the coating layer to the current collector, both of which contribute toward favorable cycle characteristics. The examiner notes that, although Nakamura teaches surface roughness with respect to arithmetic average roughness whereas the claimed surface roughness is with respect to maximum height surface roughness, the teachings of Nakamura regarding surface roughness nonetheless apply to maximum height surface roughness because the two measurements are statistical alternatives measuring the surface roughness of the coating layer or conductive film.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the surface roughness of the conductive film of Meguro through routine experimentation, such as by adjusting particle properties such as shape and particle size, to achieve a desired level of adhesion, thereby achieving the claimed maximum height roughness Rz of 3.05 to 10 µm. The Courts have held that it is obvious to optimize the prior art conditions through routine experimentation. See MPEP 2144.05.
Modified Meguro therefore renders obvious the claim limitations “having a maximum height roughness Rz of 3.05 to 10 µm, which is defined in JIS B 0601:2013.”
Modified Meguro therefore renders obvious a maximum height roughness Rz of 3.05 to 10 µm and further comprises solid electrolyte particles and active material particles such that the inorganic solid electrolyte has a volume average particle diameter of 0.1 µm to 50 µm and the positive electrode active material has an average particle diameter of between 0.1 µm to 50 µm.
These measurements correspond with an Rz/Ram ranging from approximately 0.06 (corresponding with an Rz of 3.05 µm and an Ram of 50 µm) to 100 (corresponding with an Rz of 10 µm and an Ram of 0.1 µm).
Additionally, the aforementioned measurements correspond with an Rz/Rse ranging from approximately 0.06 (corresponding with an Rz of 3.05 µm and an Rse of 50 µm) to 100 (corresponding with an Rz of 10 µm and an Rse of 0.1 µm).
Modified Meguro therefore renders obvious the claim limitations “Ram, Rse, and Rz satisfy the following Expressions (1), (2)
Expression (1): 0.15 < Rz/Ram < 90
Expression (2): 0.6 < Rz/Rse < 90” 
because the claimed expressions and the prior art disclosed ranges are overlapping. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Additionally regarding claim 14, Modified Meguro renders obvious the claim limitation “the method comprising: a step of adjusting Rz with the conductive particles” wherein the step is the routine experimentation discussed above.

Regarding claims 2 and 15, Modified Meguro renders obvious the claim limitations of the electrode sheet according to claim 1 and the method of manufacturing an electrode sheet according to claim 14, respectively. Modified Meguro additionally renders obvious the claim limitation “wherein the conductive particles include carbon particles (C1)” because the conductive film was formed in the embodiment of Meguro discussed above as a carbon film (pg. 19, para. 5).

Regarding claims 3 and 16, Modified Meguro renders obvious the claim limitations of the electrode sheet according to claim 1 and the method of manufacturing an electrode sheet according to claim 14, respectively. Meguro discloses wherein the solid electrolyte has a volume average particle diameter of 0.1 µm to 50 µm (pg. 7, para. 4). 
Modified Meguro therefore renders obvious the claim limitation “wherein Rse is 0.2 µm or more and 7 µm or less” because the claimed range the and the range disclosed by Meguro are overlapping. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claims 4 and 17, Modified Meguro renders obvious the claim limitations of the electrode sheet according to claim 1 and the method of manufacturing an electrode sheet according to claim 14, respectively. Meguro discloses wherein the positive electrode active material has an average particle diameter of between 0.1 µm to 50 µm (pg. 10, para. 2).
Modified Meguro therefore renders obvious the claim limitation “wherein Ram is 0.5 µm or more and 10 µm or less” because the claimed range the and the range disclosed by Meguro are overlapping. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claims 5 and 18, Modified Meguro renders obvious the claim limitations of the electrode sheet according to claim 1 and the method of manufacturing an electrode sheet according to claim 14, respectively. Meguro additionally discloses wherein the conductive film is formed from a conductive paint known as Bunny Height #27, manufactured by Nippon Graphite Industries Co., Ltd. (pg. 19, para. 5) and further diluted by a xylene/toluene mixed solvent (pg. 19, para. 5). The paint is a solvent-based graphite paint, as evidenced by the attached translated document of Nippon paint products (pg. 7, Bunny Height # 27). Meguro also teaches that suitable materials for the conductive film include. Meguro is silent with respect to the addition of a binder for the conductive film in the embodiment using the aforementioned graphite paint.
Meguro does teach that other suitable conductive materials for the conductive film include carbonaceous materials including graphite or carbon nanotubes (pg. 5, para. 4). Furthermore, the conductive film may be provided with a binder (pg. 15, para. 4).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the conductive film of Modified Meguro such that it was formed with a carbonaceous material and additionally provided with a binder, as taught by Meguro, with a reasonable expectation of success in providing a suitable conductive film with respect to both adhesion and conductive properties.
Modified Meguro therefore renders obvious the claim limitation “wherein the conductor layer contains a binder (D).”

Regarding claims 6 and 19, Modified Meguro renders obvious the claim limitations of the electrode sheet according to claim 5 and the method of manufacturing an electrode sheet according to claim 18, respectively. Meguro additionally teaches that suitable binders include fluorine containing resins, thermoplastic resins, acrylic resins, urethane resins, and other copolymers (pg. 8, para. 4).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select an acrylic resin binder for the formation of the conductive film of Modified Meguro with a reasonable expectation of success. It is within the ambit of one of ordinary skill to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Meguro therefore renders obvious the claim limitation “wherein the binder is at least one of… an acrylic resin.”

Regarding claims 7 and 20, Modified Meguro renders obvious the claim limitations of the electrode sheet according to claim 1 and the method of manufacturing an electrode sheet according to claim 14, respectively. As mentioned previously, Modified Meguro renders obvious an expression Rz/Ram ranging from approximately 0.06 to 100.
Modified Meguro therefore renders obvious the claim limitation “wherein the Expression (1) represents 0.4 < Rz/Ram < 90” because the claimed expressions and the prior art disclosures are overlapping. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claims 9 and 22, Modified Meguro renders obvious the claim limitations of the electrode sheet according to claim 1 and the method of manufacturing an electrode sheet according to claim 14, respectively. As mentioned in the analysis of claim 1, Modified Meguro accordingly discloses wherein a ratio of the average particle diameter of the active material layer to the average particle diameter of the solid electrolyte ranges from 0.2 (corresponding to 0.1 µm and 50 µm for an average particle diameter of the active material and the solid electrolyte, respectively) to 500 (corresponding to 50 µm and 0.1µm for the active material and the solid electrolyte, respectively).
The examiner notes that Meguro teaches average particle diameters and not the claimed median diameters, but it is the examiner’s position that the two measurements are closely related such that the ratio of average diameters discussed above is representative of a similar ratio between median diameters. Modified Meguro thus renders obvious the claim limitation “Expression 3(a): 1 < Ram/Rse < 20” because the claimed range and the range of Modified Meguro overlap. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claims 10 and 23, Modified Meguro renders obvious the claim limitations of the electrode sheet according to claim 1 and the method of manufacturing an electrode sheet according to claim 14, respectively.
Modified Meguro further renders obvious the claim limitation “wherein the inorganic solid electrolyte (B) is a sulfide-based inorganic solid electrolyte” because the inorganic solid electrolyte is Li-PS-based glass, a sulfide-based inorganic solid electrolyte (pg. 17, para. 6).

Regarding claims 11 and 24, Modified Meguro renders obvious the claim limitations of the electrode sheet according to claim 1 and the method of manufacturing an electrode sheet according to claim 14, respectively. Modified Meguro further renders obvious the claim limitation “wherein the conductive particles (C) comprise conductive inorganic particles or carbon particles (C1)” because the conductive film was formed in the embodiment of Meguro discussed in the analysis of claim 1 as a carbon film (pg. 19, para. 5).

Regarding claims 12 and 25, Modified Meguro renders obvious the claim limitations of the electrode sheet according to claim 11 and the method of manufacturing an electrode sheet according to claim 24, respectively. Meguro discloses that the conductive film may be comprised of a conductive material, including metals, metal oxides, and carbonaceous materials (pg. 5, para. 3). Examples of the conductive metal include aluminum particles, among others (pg. 5, para. 3).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select aluminum particles as the conductive film in Modified Meguro with a reasonable expectation of success in providing a suitably conductive layer. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Meguro therefore renders obvious the claim limitation “wherein the conductive particles (C) comprise the conductive inorganic particles, and the conductive inorganic particles are at least one of aluminum particles….”

Regarding claims 13 and 26, Modified Meguro renders obvious the claim limitations of the electrode sheet according to claim 1 and the method of manufacturing an electrode sheet according to claim 14, respectively. Meguro further discloses wherein the positive electrode sheet is incorporated into an all-solid state secondary battery (pg. 19, para. 7).
Modified Meguro therefore renders obvious the claim limitations of claims 13 and 26.

Response to Arguments
Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive.
Applicant argues with respect to the rejection of claim 1 that one of ordinary skill in the art would not be motivated to turn to a secondary reference, i.e. Nakamura, to supplement the teachings of Meguro because Meguro is silent with respect to the surface roughness of the conductive film (Remarks, pg. 8, para. 3).
This is not found persuasive as one of ordinary skill in the art would recognize from the teachings of Meguro that the surface roughness of the electrode elements contribute to the adhesion of the materials. Although Meguro teaches specifically with respect to the surface roughness of the current collector, one of ordinary skill in the art would find it obvious to also optimize the surface roughness of other elements in the electrode sheet from teachings of analogous art to improve adhesion of the sheet’s elements as a whole. Nakamura teaches that the surface roughness of the conductive layer is a result-effective variable such that one of ordinary skill in the art would find it obvious to combine the teachings of Nakamura and Meguro, as set forth in the analysis of claim 1.
Furthermore, Applicant presents experimental data alleged to be evidence of unexpected results regarding the ranges of claim 1 (Remarks, pg. 9, para. 2). This is not found persuasive because, although the data shows improved adhesion regarding the claimed ranges of surface roughness, it is not apparent that these improved results would be unexpected to one of ordinary skill in the art. In particular, the data is consistent with the combined teachings of Meguro and Nakamura such that increasing surface roughness corresponds with improved binding properties.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728